Citation Nr: 1501375	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a mental health condition.

2.  Entitlement to service connection for the purpose of establishing eligibility to treatment. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 2010 to March 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in January 2014.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with anxiety disorder, not otherwise specified (NOS), which is shown to have most likely first manifested during service as a sleepwalking and "night terror" condition.  

2.  The Veteran is a veteran of the Persian Gulf War who developed an active mental illness (other than psychosis) within two years after discharge or release from his active service.  


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a mental health disability currently diagnosed as anxiety disorder, NOS, are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria to establish eligibility to VA treatment have been met.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. § 17.109(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Service Connection

The Veteran maintains that he has a current mental health condition that started during active duty service. Because the evidence is in relative equipoise in demonstrating such a condition, the Board agrees.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).

(1) Existence of a Present Disability

The Veteran underwent a VA examination in June 2012.  The examiner found that the Veteran's reports of "episodic episodes of Sleep disorder, which are of the Sleep Terror type and Sleepwalking" do not reach the level required for meeting the criteria for a DSM-IV diagnosis of any mental or sleep disorder. 

By comparison, he was evaluated at VA's Mental Health Clinic in July 2012.  After reviewing his history, the psychiatrist found that he had anxiety disorder, NOS.   

As this dispute appears to be no more than a professional disagreement between equally competent medical professionals, the Board will resolve reasonable doubt in the Veteran's favor and find that a current diagnosis of anxiety disorder, NOS, is established.  
 

(2) In-Service Incurrence or Aggravation of a Disease or Injury

There is no material dispute that the Veteran was evaluated for "sleepwalking" and "night terrors" during service, including a neurologic examination in February 2012.  His symptoms occurred only aboard ship.  These incidents were observed by numerous individuals.  Diagnoses of "sleep terror disorder" and "sleepwalking disorder" were made.  This resulted in his separation from service.  

(3) Nexus

There is also no material dispute that the Veteran's symptoms have continued since service.  The Veteran competently and credible testified to this at his Board hearing.  Likewise, his wife testified that she knew him before service, but he did not have such incidents then.  His symptoms have continued since service.  See Board Hr'g Tr. 5-6.  

For these reasons, after resolving all reasonable doubt in the Veteran's favor, the evidentiary record is in relative equipoise as to all material elements of each claim. Therefore, service connection is warranted for a mental health condition, currently diagnosed as anxiety disorder, NOS, and the claim must be granted.

B.  Eligibility to Treatment

The Veteran also seeks service connection for purposes of establishing eligibility to VA treatment.  The Board's decision above to grant service connection for a mental health condition makes this issue essentially moot as he will be entitled to VA treatment for the now-service-connected mental health condition.  See 38 C.F.R. § 17.37(b) (2014).  

Even if not moot, the Veteran meets the eligibility requirements set forth in 38 U.S.C.A. § 1702(b) as he (a) is veteran of the Persian Gulf War who (b) developed an active mental illness (other than psychosis), which (c) developed within two years after discharge or release from his active service.  

Accordingly, the Board must find that eligibility for VA treatment is established.  

Because the benefits being sought on appeal are granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2013).


ORDER

Service connection for a mental health condition, currently diagnosed as anxiety disorder, NOS, is granted.

Eligibility to VA treatment pursuant to 38 U.S.C.A. § 1702 is granted.  




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


